Citation Nr: 0736379	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for hiatal hernia, status 
post Nissen fundoplication, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1971 to December 1978 and from November 1985 to April 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  During the pre-hearing conference, 
the veteran's representative verified that the issues on 
appeal were increased rating for hiatal hernia and individual 
unemployability, the veteran provided testimony on both 
issues.  Upon further review of the record, the Board notes 
that a May 2004 rating decision denied the veteran's claim 
for individual unemployability, the veteran filed a notice of 
disagreement in March 2005, and a statement of the case was 
issued in February 2006; however, a substantive appeal was 
not filed.  Thus the Board does not currently have 
jurisdiction regarding the veteran's claim for individual 
unemployability.  38 C.F.R. § 20.200 (2007) (an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal).  At the time of the 
hearing, the veteran also filed a Form 21-8940 claim for 
individual unemployability and the Board hereby refers this 
matter to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected hiatal hernia has been 
evaluated as almost asymptomatic; the disability is 
demonstrated by complaints of pain, mild heartburn and 
dysphagia; there is no evidence of regurgitation nor medical 
evidence of any associated substernal, arm or shoulder pain.  



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for hiatal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2003 regarding the veteran's claim for an increased 
rating.  In the letter, the veteran was notified of the 
evidence needed to substantiate the claim for an increased 
rating, namely evidence of an increase in severity.  The 
veteran was notified that VA would obtain VA records, and 
records of other Federal agencies and that he could submit 
private medical records.  The veteran was asked to submit any 
evidence that would include that in his possession.  In March 
2006 the veteran received notice of the provisions for 
disability ratings and for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of June 2003, as the claim for an increased rating for hiatal 
hernia is denied, no disability rating or effective date can 
be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
VA examinations dated in July 2003 and March 2004 are in the 
file.  The record does not suggest that the veteran's 
service-connected hiatal hernia has increased in severity 
since the time of his last VA examination and thus a new VA 
examination is not warranted.  As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

VA medical records dated in 2000 provided a diagnosis of 
gastroesophageal reflux disease (GERD), asymptomatic and left 
shoulder bursitis.  

During the veteran's July 2003 VA examination, the examiner 
noted that during service, in 1990-1991, the veteran received 
a Nissen fundoplication for hiatal hernia and severe reflux 
symptoms.  Following the procedure his heartburn resolved.  
Occasionally he has mild heartburn or epigastric distress 
before meals.  At times food sticks to his upper esophagus 
and he cuts food into small bites and drinks fluids with 
solids.  His MRI of 2000 apparently indicated his hiatal 
hernia recurred.  There has been no blood in stools.  The 
diagnosis was hiatal hernia with history of presumably 
duodenal ulcers and possibly esophageal ulcers and severe 
acid reflux, treated with Nissen fundoplication.  The 
examiner opined that the veteran currently was almost 
asymptomatic.  

At the time of his March 2004 VA examination, the examiner 
noted the veteran very occasionally has mild heartburn or 
epigastric distress before meals.  The veteran complained of 
an aching low-grade pain in the right upper quadrant and 
bloating if he overeats.  The veteran lost 25 pounds in the 
last 3 years.  The veteran was measured as 6'2" and he 
weighed 191 pounds.  The veteran has had no rectal bleeding 
since his fundoplasty.  Upon physical examination there was 
mild deep epigastric tenderness with palpation, the examiner 
indicated there was no hernia.  The examiner noted that the 
veteran's feeling of fullness could be associated with his 
failure to gain weight, which suggests a new problem rather 
than just having hiatal hernia, which usually does not cause 
these symptoms.  

The veteran's March 2004 VA examination for joints provided a 
diagnosis of left shoulder pain and loss of motion, diagnoses 
as chronic rotator cuff impingement and tendonitis, plus 
chronic muscular strain at trapezius muscle.  

A VA medical record dated in March 2005 indicated the veteran 
had GERD/hiatal hernia with resolution of symptoms (nausea, 
vomiting and chest discomfort).  In an addendum the examiner 
noted postsurgical changes with evidence of a hiatal hernia.  

During his Board hearing in September 2007, the veteran 
testified that he has pain in his upper abdomen, difficulty 
swallowing, heartburn, has to modify his diet and denied 
having regurgitation or vomiting.  The veteran also confirmed 
experiencing substernal arm or shoulder pain.  

Analysis

The veteran's service-connected hiatal hernia is evaluated 
under Diagnostic Code 7346.  Diagnostic Code 7346 provides 
that a 10 percent rating is warranted where the disability is 
manifest by two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted if there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran's hiatal hernia is manifested by complaints of 
mild heartburn and epigastric distress.  He has denied having 
regurgitation, vomiting or melena.  The medical evidence of 
record has attributed his left shoulder pain to chronic 
rotator cuff impingement, tendonitis and muscular strain.  
While the Board notes the veteran during his Board hearing 
complained of difficulty swallowing and heartburn, his VA 
examinations indicated his heartburn was mild.  Furthermore, 
the examiner during his July 2003 VA examination opined that 
the veteran was asymptomatic and more recently, a VA medical 
record, dated in March 2005, indicated the veteran's hiatal 
hernia demonstrated a resolution of symptoms.  Thus, the 
medical evidence does not show two or more of the symptoms 
necessary to warrant a compensable rating.  Specifically, the 
evidence does not show at least two of the following: 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain.  Rather, the veteran's 
documented weight is ample for his height.  Further, the 
medical reports reflect no malnourishment or impairment of 
health due to the service-connected disorder at issue.  
Therefore, a 10 percent rating is not warranted.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the Board finds that the picture is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extra-schedular rating.



ORDER

Entitlement to a compensable rating for hiatal hernia, status 
post Nissen fundoplication, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


